DETAILED ACTION
This Office action is in response to Applicant’s reply filed 02/11/2021.
Claims 1-8, 10-17, and 19-20 are pending. Claims 9 and 18 are canceled. Claims 19-20 are new.
Claims 1-8, 10-17, and 19-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner Notes
The replacement drawings filed 01/13/2019 have been considered and accepted.

Statutory Review under 35 USC § 101
Claims 1-9 are directed towards a method and have been reviewed.
Claims 1-9 appear to remain statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions due to the results of the iterative selection of data columns being utilized to control an operation of an electronic device.
Claims 10-18 are directed toward a system and have been reviewed.
Claims 10-18 appear to remain statutory, as the system includes hardware (at least one first processor) as disclosed in ¶ 0081 of the applicant’s specification.
Claims 10-18 also appear to remain statutory as they perform a method that is directed to significantly more than an abstract idea based on currently known judicial exceptions due to the results of the iterative selection of data columns being utilized to control an operation of an electronic device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 19; 10-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al., U.S. Patent Application Publication No. 2016/0367198 (hereinafter Chon) in view of Chertok et al., U.S. Patent Application Publication No. 2010/0284620 (hereinafter Chertok) in further view of Barad et al., U.S. Patent Application Publication No. 2013/0212095 (hereinafter Barad) in further view of Cruz Mota et al., U.S. Patent Application Publication No. 2015/0186775 (hereinafter Cruz Mota).

Regarding claim 1, Chon teaches:
A method of feature selection, comprising: (Chon ¶ 0016-0017 teaches segment features and their role in motion and noise artifact data: determining MNA are present in a segment of PPG data by determining a plurality of time domain features for each segment from a plurality of test segments of the PPG data; removal of MNA present in a segment of PPG data; ¶ 0050 essentially reiterates these teachings)
receiving, by at least one processor of a first network node, data… (Chon ¶ 0046-0048; ¶ 0046: PPG signals can be obtained from custom reflectance-mode prototype pulse oximeters. PPG data with laboratory-controlled head and finger movement, daily-activity movement, or simulated movement are collected; ¶ 0165-0167: The inter-connect in addition to interconnecting such as microprocessor(s) and memory may also interconnect such elements ... to other peripheral devices such as input/output (I/O) devices; Typical I/O devices can include a mouse, a keyboard(s), a modem(s), a network interface(s))
the at least one first processor, the data into mutual information… (Chon ¶ 0014-0017; ¶ 0016 teaches determining whether motion and noise artifacts are present in a segment, shown in the following passage to be called a clean or a corrupted segment; ¶ 0017: a method for removal of MNA present in a segment of PPG data, by the steps of: (a) for each one segment from a segment of PPG data in which presence of motion and noise artifacts has been previously detected, referred to as a corrupted segment, and a most prior adjacent segment of PPG data in which motion and noise artifacts are not detected, referred to as a clean segment)
determining, by the at least one first processor, a matrix using the mutual information, the matrix including a first set of data columns, (Chon ¶ 0017, step (a1) assemble a data transition matrix, each row of the data transition matrix being a vector of a predetermined length, a number of vectors being equal to a number of samples in a segment for which the data transition matrix is assembled minus the predetermined length and plus one)
computing, by the at least one first processor, eigenvalues and eigenvectors of the matrix; (Chon ¶ 0017, step (a2) obtain eigenvectors and eigenvalues for the data transition matrix, resulting in eigenvectors and eigenvalues for the corrupted segment and eigenvectors and eigenvalues for the clean segment)
ordering, by the at least one first processor, the eigenvalues using an … value of the eigenvalues; (Chon ¶ 0017, step (b) sorting the eigenvalues for the corrupted segment from largest to smallest; and sorting the eigenvalues for the clean segment from largest to smallest)
iteratively selecting, by the at least one first processor, at least one second set of data columns by successively removing data … based on the ordered eigenvalues; and (Chon ¶ 0017, see steps (c-i), including: (c) retaining only a top predetermined percentage of the eigenvalues for the corrupted segment and the eigenvalues for the clean segment [shows being based on ordered eigenvalues]; (d) replacing the eigenvalues for the corrupted segment with the eigenvalues for the clean segment; (f) 
controlling, by the at least one first processor, an operation of the … device based on the at least one second set of data columns. (Chon ¶ 0013-0016 teach operation of an electronic device: a new apparatus ... to remove MNA from corrupted PPG signals and to reconstruct PPG signals from the corrupted PPG signals; systems … that can distinguish clean from corrupted PPG signals under various types of motions and reconstruct the MNA contaminated data segments; Chon ¶ 0017 teaches that the removal and reconstruction steps correspond to the second set of data columns, required by the claims to be determined by a removal)
Chon does not expressly disclose:
receiving … data from an internet-of-things (IoT) device;
compiling … data into mutual information columns;
wherein each of the first set of data columns represents at least one feature of the data;
ordering … using an absolute value of the eigenvalues;
iteratively selecting … by successively removing data columns from the first set of data columns based on the ordered eigenvalues;
controlling … an operation of the IoT device…
However, Chertok teaches:
compiling, by at least one first processor of a first network node, data into mutual information columns; (Chertok ¶ 0003-0004: a pair-wise affinity tensor is a two dimensional matrix, a triple-wise affinity tensor is three dimensional, a quadruple-wise affinity tensor is four dimensional; FIG. 3, ¶ 0039-
Chertok also teaches:
determining, by the at least one first processor, a matrix using the mutual information, the matrix including a first set of data columns, (Chertok ¶ 0047: In procedure 210, a leading eigenvector of a triple-wise affinity tensor is reshaped as a leading eigenvector matrix; Chertok ¶ 0058 teaches system 250 interchangeably with processor 250)
Chertok continues newly teaching:
iteratively selecting, by the at least one first processor, at least one second set of data columns by successively removing data columns from the first set of data columns based on the ordered eigenvalues; (Chertok ¶ 0050: In procedure 218, the row and column, corresponding to the highest valued entry of the of the eigenvector matrix, are deleted. It is noted that the highest valued entry itself is deleted as well. Procedures 164, 166 and 168, [this is being interpreted as referring to step 214, 216, and 218 in FIG. 4] are repeated until the eigenvector matrix is empty [repetition shows iteration]; see also ¶ 0056: Entries deleter 266 deletes the row and column corresponding to the highest valued entry of eigenvector matrix P.sub.m, including the highest valued entry itself; Chertok ¶ 0058 teaches system 250 interchangeably with processor 250)
Chertok also teaches:
controlling, by the at least one first processor, an operation of the … device based on the at least one second set of data columns. (Chertok ¶ 0058-0059 teach operation of an electronic device: system 250 sorts images within a database (not shown) according to different consumer products categories; processor 250 can provide a user with a few images of the database, having the highest matching score with the new image; system 252 provides image related information (e.g., price of a product, owners manual, and the like), corresponding to images stored on the database, according to an image query 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data feature similarity determination through matrices and vectors as seen in Chertok with the corrupted data correction through matrices and vectors as seen in Chon.
In addition, both of the references (Chon and Chertok) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing matrices, vectors, and other related data.
Motivation to do so would be to improve the functioning of Chon regarding removal and reconstruction of structured data with the functioning of Chertok regarding iterative deletion of rows and columns. Motivation to do so would also be to implement efficient estimation of matching between two graphs as seen in Chertok (¶ 0013).
Chon in view of Chertok does not expressly disclose:
receiving … data from an internet-of-things (IoT) device;
wherein each of the first set of data columns represents at least one feature of the data;
ordering … using an absolute value of the eigenvalues;
controlling … an operation of the IoT device…
However, Barad teaches:
ordering, by the at least one first processor, the eigenvalues using an absolute value of the eigenvalues; (Barad ¶ 0091: In stage 2, the influence of these decorrelated features to ranking may optionally be determined; This can be done by ordering the eigenvalues in descending of absolute value and ordering the corresponding features in the same order; ¶ 0009: selected steps of the method and system of the invention could be described as being performed by a data processor, such as a computing platform for executing a plurality of instructions) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the eigenvector/eigenvalue sorting of Chon as modified by Chertok with the eigenvalue prioritization of Barad.
In addition, both of the references (Chon as modified and Barad) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing data utilized for discretionary/discriminatory purposes.
Motivation to do so would be to improve the functioning of Chon as modified by Chertok regarding values and entries within a matrix with the teachings of Barad regarding ordering values for further ranking or improvement suggestions (Barad ¶ 0091). Motivation to do so would also be to implement automatic rank analysis functionality and automatic difference determination functionality as seen in Barad (¶ 0006-0007).
Chon in view of Chertok and Barad does not expressly disclose:
receiving … data from an internet-of-things (IoT) device;
wherein each of the first set of data columns represents at least one feature of the data;
controlling … an operation of the IoT device…
However, Cruz Mota teaches:
receiving … data from an internet-of-things (IoT) device; (Cruz Mota ¶ 0028 teaches internet-of-things devices: An example implementation of LLNs is an " Internet of Things" network; The " Internet of Things" thus generally refers to the interconnection of objects (e.g., smart objects), such as sensors and actuators, over a computer network (e.g., IP); ¶ 0041-0044: certain aspects of the techniques herein may be described from the perspective of a single node/device; The model is computed in a distributed way between a (Field Area) Router (or switch, the terms being used interchangeably) and one or several nodes; ¶ 0047: set of N_i samples collected by device i; ¶ 0052-0053: samples collected by node i; nodes in the network [Cruz Mota thus collectively contemplates that node/device i is part of an IoT network])
wherein each of the first set of data columns represents at least one feature of the data; (Cruz Mota ¶ 0047: Z_i denotes the set of N_i samples collected by device i. Z_i is a matrix where each row corresponds to a specific feature and each one of the N_i columns corresponds to a sample (a set of features at a specific instant)) 
controlling … an operation of the IoT device… (Cruz Mota ¶ 0047-0054; ¶ 0053-0054 then teaches operation of an IoT device through: The router generates a list of candidates C containing the nodes whose features need to be modeled;  check is performed to determine the nodes in the candidate list that can effectively participate in the model computation [it can be interpreted that candidates C could viably contain node I, thus teaching the IoT device at which data was previously received as per the claim limitations])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the matrix and vector management in a signal acquisition environment as in Chon as modified with the collected samples and features in the networked environment of Cruz Mota.
In addition, both of the references (Chon as modified and Cruz Mota) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of feature matrices in a networked environment.
Motivation to do so would be to improve the functioning of Chon as modified regarding conversion and translation of matrix-based data with the functioning of Cruz Mota regarding conversion and translation of matrix-based data (Cruz Mota ¶ 0044-0051). Motivation to do so would also be to improve the functioning of Chon as modified regarding obtained parameters with the functioning of Cruz Mota regarding an “Internet of Things” network.

Regarding claim 10, Chon teaches:
A network node, comprising: a memory including computer-readable instructions; and at least one first processor configured to read the computer-readable instructions in order to, (Chon ¶ 0167: Typical I/O devices can include a mouse, a keyboard(s), a modem(s), a network interface(s); ¶ 0164, 0166: Embodiments can thus be implemented using hardwired circuitry without program software code/instructions, or in combination with circuitry using programmed software code/instructions; The interconnect may connect the data processing device to define logic circuitry including memory)
receive data… (Chon ¶ 0046-0048; ¶ 0046: PPG signals can be obtained from custom reflectance-mode prototype pulse oximeters. PPG data with laboratory-controlled head and finger movement, daily-activity movement, or simulated movement are collected; ¶ 0165-0167: The inter-connect in addition to interconnecting such as microprocessor(s) and memory may also interconnect such elements ... to other peripheral devices such as input/output (I/O) devices; Typical I/O devices can include a mouse, a keyboard(s), a modem(s), a network interface(s))
compile data into mutual information… (Chon ¶ 0014-0017; ¶ 0016 teaches determining whether motion and noise artifacts are present in a segment, shown in the following passage to be called a clean or a corrupted segment; ¶ 0017: a method for removal of MNA present in a segment of PPG data, by the steps of: (a) for each one segment from a segment of PPG data in which presence of motion and noise artifacts has been previously detected, referred to as a corrupted segment, and a most prior adjacent segment of PPG data in which motion and noise artifacts are not detected, referred to as a clean segment)
determine mutual information for each pairing of the mutual information… [and] create a matrix using the mutual information, the matrix including a first set of data columns, (Chon ¶ 0017, step (a1) assemble a data transition matrix, each row of the data transition matrix being a vector of a predetermined length, a number of vectors being equal to a number of samples in a segment for which the data transition matrix is assembled minus the predetermined length and plus one)
compute eigenvalues and eigenvectors of the matrix; (Chon ¶ 0017, step (a2) obtain eigenvectors and eigenvalues for the data transition matrix, resulting in eigenvectors and eigenvalues for the corrupted segment and eigenvectors and eigenvalues for the clean segment)
order the eigenvalues using an … value of the eigenvalues; (Chon ¶ 0017, step (b) sorting the eigenvalues for the corrupted segment from largest to smallest; and sorting the eigenvalues for the clean segment from largest to smallest)
iteratively select at least one second set of data columns by successively removing data … based on the ordered eigenvalues, and (Chon ¶ 0017, see steps (c-i), including: (c) retaining only a top predetermined percentage of the eigenvalues for the corrupted segment and the eigenvalues for the clean segment [shows being based on ordered eigenvalues]; (d) replacing the eigenvalues for the corrupted segment with the eigenvalues for the clean segment; (f) discarding eigenvectors for the corrupted segment that have different frequencies from the eigenvectors for the clean segment [steps (d) and (f) show a removal]; (i) reconstructing ... the corrupted segment from the data transition matrix for the corrupted segment using replaced eigenvalues and retained eigenvectors)
control an operation of the … device based on the at least one second set of data columns. (Chon ¶ 0013-0016 teach operation of an electronic device: a new apparatus ... to remove MNA from corrupted PPG signals and to reconstruct PPG signals from the corrupted PPG signals; systems … that can distinguish clean from corrupted PPG signals under various types of motions and reconstruct the MNA contaminated data segments; Chon ¶ 0017 teaches that the removal and reconstruction steps correspond to the second set of data columns, required by the claims to be determined by a removal)
Chon does not expressly disclose:
receive data from an internet-of-things (IoT) device;
compile … data into mutual information columns;
wherein each of the first set of data columns represents at least one feature of the data;
order … using an absolute value of the eigenvalues;
iteratively select … by successively removing data columns from the first set of data columns based on the ordered eigenvalues;
control an operation of the IoT device…
However, Chertok teaches:
compile data into mutual information columns, (Chertok ¶ 0003-0004: a pair-wise affinity tensor is a two dimensional matrix, a triple-wise affinity tensor is three dimensional, a quadruple-wise affinity tensor is four dimensional; FIG. 3, ¶ 0039-0041: a triple-wise affinity tensor … is defined; Chertok ¶ 0058 teaches system 250 interchangeably with processor 250)
Chertok also teaches:
create a matrix using the mutual information, the matrix including a first set of data columns, (Chertok ¶ 0047: In procedure 210, a leading eigenvector of a triple-wise affinity tensor is reshaped as a leading eigenvector matrix; Chertok ¶ 0058 teaches system 250 interchangeably with processor 250)
Chertok continues newly teaching:
iteratively select at least one second set of data columns by successively removing data columns from the first set of data columns based on the ordered eigenvalues, (Chertok ¶ 0050: In procedure 218, the row and column, corresponding to the highest valued entry of the of the eigenvector matrix, are deleted. It is noted that the highest valued entry itself is deleted as well. Procedures 164, 166 and 168, [this is being interpreted as referring to step 214, 216, and 218 in FIG. 4] are repeated until the eigenvector matrix is empty [repetition shows iteration]; see also ¶ 0056: Entries deleter 266 deletes the row and column corresponding to the highest valued entry of eigenvector matrix P.sub.m, including the highest valued entry itself; Chertok ¶ 0058 teaches system 250 interchangeably with processor 250)
Chertok also teaches:
control an operation of the … device based on the at least one second set of data columns. (Chertok ¶ 0058-0059 teach operation of an electronic device: system 250 sorts images within a database (not shown) according to different consumer products categories; processor 250 can provide a user with a few images of the database, having the highest matching score with the new image; system 252 provides image related information (e.g., price of a product, owners manual, and the like), corresponding to images stored on the database, according to an image query (the new image) [Chertok shows that this is based on the at least one second set of data columns as ¶ 0056-0057 shows that the matching score determiner 268 executes after the deletion occurring in ele. 266 of FIG. 5]; Chertok ¶ 0058 teaches system 250 interchangeably with processor 250)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data feature similarity determination through matrices and vectors as seen in Chertok with the corrupted data correction through matrices and vectors as seen in Chon.
In addition, both of the references (Chon and Chertok) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing matrices, vectors, and other related data.
Motivation to do so would be to improve the functioning of Chon regarding removal and reconstruction of structured data with the functioning of Chertok regarding iterative deletion of rows and columns. Motivation to do so would also be to implement efficient estimation of matching between two graphs as seen in Chertok (¶ 0013).
Chon in view of Chertok does not expressly disclose:
receive data from an internet-of-things (IoT) device;
wherein each of the first set of data columns represents at least one feature of the data;
order … using an absolute value of the eigenvalues;
control an operation of the IoT device…
However, Barad teaches:
order the eigenvalues using an absolute value of the eigenvalues; (Barad ¶ 0091: In stage 2, the influence of these decorrelated features to ranking may optionally be determined; This can be done by ordering the eigenvalues in descending of absolute value and ordering the corresponding features in the same order; ¶ 0009: selected steps of the method and system of the invention could be described as being performed by a data processor, such as a computing platform for executing a plurality of instructions) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the eigenvector/eigenvalue sorting of Chon as modified by Chertok with the eigenvalue prioritization of Barad.
In addition, both of the references (Chon as modified and Barad) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing data utilized for discretionary/discriminatory purposes.
Motivation to do so would be to improve the functioning of Chon as modified by Chertok regarding values and entries within a matrix with the teachings of Barad regarding ordering values for further ranking or improvement suggestions (Barad ¶ 0091). Motivation to do so would also be to implement automatic rank analysis functionality and automatic difference determination functionality as seen in Barad (¶ 0006-0007). 
Chon in view of Chertok and Barad does not expressly disclose:
receive data from an internet-of-things (IoT) device;
wherein each of the first set of data columns represents at least one feature of the data;
control an operation of the IoT device…
However, Cruz Mota teaches:
receive data from an internet-of-things (IoT) device; (Cruz Mota ¶ 0028 teaches internet-of-things devices: An example implementation of LLNs is an " Internet of Things" network; The " Internet of Things" thus generally refers to the interconnection of objects (e.g., smart objects), such as sensors and actuators, over a computer network (e.g., IP); ¶ 0041-0044: certain aspects of the techniques herein may be described from the perspective of a single node/device; The model is computed in a distributed way between a (Field Area) Router (or switch, the terms being used interchangeably) and one or several nodes; ¶ 0047: set of N_i samples collected by device i; ¶ 0052-0053: samples collected by node i; nodes in the network [Cruz Mota thus collectively contemplates that node/device i is part of an IoT network]) 
wherein each of the first set of data columns represents at least one feature of the data; (Cruz Mota ¶ 0047: Z_i denotes the set of N_i samples collected by device i. Z_i is a matrix where each row corresponds to a specific feature and each one of the N_i columns corresponds to a sample (a set of features at a specific instant)) 
controlling … an operation of the IoT device… (Cruz Mota ¶ 0047-0054; ¶ 0053-0054 then teaches operation of an IoT device through: The router generates a list of candidates C containing the nodes whose features need to be modeled;  check is performed to determine the nodes in the candidate list that can effectively participate in the model computation [it can be interpreted that candidates C could viably contain node I, thus teaching the IoT device at which data was previously received as per the claim limitations])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the matrix and vector management in a signal acquisition environment as in Chon as modified with the collected samples and features in the networked environment of Cruz Mota.
In addition, both of the references (Chon as modified and Cruz Mota) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of feature matrices in a networked environment.
Motivation to do so would be to improve the functioning of Chon as modified regarding conversion and translation of matrix-based data with the functioning of Cruz Mota regarding conversion and translation of matrix-based data (Cruz Mota ¶ 0044-0051). Motivation to do so would also be to improve the functioning of Chon as modified regarding obtained parameters with the functioning of Cruz Mota regarding an “Internet of Things” network.

Regarding claim 2, Chon in view of Chertok and Barad and Cruz Mota teaches all the features with respect to claim 1 above including:
wherein the ordering includes ordering the absolute value of the eigenvalues in descending order, and (Barad ¶ 0091: In stage 2, the influence of these decorrelated features to ranking may optionally be determined; This can be done by ordering the eigenvalues in descending of absolute value and ordering the corresponding features in the same order)
wherein the iteratively selecting includes, selecting the at least one second set of data … that are maximally aligned with the eigenvectors, (Chon ¶ 0017, step (c) retaining only a top predetermined percentage of the eigenvalues for the corrupted segment and the eigenvalues for the clean segment)
the selecting including sequentially choosing highest-ordered eigenvalues, of the ordered eigenvalues. (Chon ¶ 0017, step (b) sorting the eigenvalues for the corrupted segment from largest to smallest; and sorting the eigenvalues for the clean segment from largest to smallest)
Cruz Mota teaches selecting the at least one second set of data columns. (Cruz Mota ¶ 0067: discarding the eigenvectors with smallest eigenvalues, i.e., the columns of U with smallest values in the diagonal matrix .SIGMA.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the matrix and vector management in a signal acquisition environment as in Chon as modified with the collected samples and features of Cruz Mota.
Motivation to do so would be to improve the functioning of Chon as modified regarding conversion and translation of matrix-based data with the functioning of Cruz Mota regarding conversion and translation of matrix-based data (Cruz Mota ¶ 0044-0051). 

Regarding claim 11, Chon in view of Chertok and Barad and Cruz Mota teaches all the features with respect to claim 10 above including:
order the eigenvalues by ordering the absolute value of the eigenvalues in descending order, and (Barad ¶ 0091: In stage 2, the influence of these decorrelated features to ranking may optionally be determined; This can be done by ordering the eigenvalues in descending of absolute value and ordering the corresponding features in the same order)
iteratively select the at least one second set of data … that are maximally aligned with the eigenvectors, (Chon ¶ 0017, step (c) retaining only a top predetermined percentage of the eigenvalues for the corrupted segment and the eigenvalues for the clean segment)
the selecting including sequentially choosing highest-ordered eigenvalues, of the ordered eigenvalues. (Chon ¶ 0017, step (b) sorting the eigenvalues for the corrupted segment from largest to smallest; and sorting the eigenvalues for the clean segment from largest to smallest)
Cruz Mota teaches selecting the at least one second set of data columns. (Cruz Mota ¶ 0067: discarding the eigenvectors with smallest eigenvalues, i.e., the columns of U with smallest values in the diagonal matrix .SIGMA.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the matrix and vector management in a signal acquisition environment as in Chon as modified with the collected samples and features of Cruz Mota.
Motivation to do so would be to improve the functioning of Chon as modified regarding conversion and translation of matrix-based data with the functioning of Cruz Mota regarding conversion and translation of matrix-based data (Cruz Mota ¶ 0044-0051). 

Regarding claims 5 and 14, Chon in view of Chertok and Barad and Cruz Mota teaches all the features with respect to claims 1 and 10 above including:
wherein the at least one second set of data columns is smaller than the first set of data columns. (Chon ¶ 0017, see steps (c-i); see also ¶ 0019 and 0114 discussing discarding: predetermined length is less than one half of a number of samples in the segment for which the data transition matrix is assembled and is larger than a ratio of a sampling frequency to a lowest frequency in said segment being considered. The predetermined convergence criterion is a difference between a discarding metric for the corrupted segment reconstructed from the data transition matrix using replaced eigenvalues and retained eigenvectors and a discarding metric for the clean segment)

Regarding claims 6 and 15, Chon in view of Chertok and Barad and Cruz Mota teaches all the features with respect to claims 1 and 10 above including:
wherein the matrix is sized to be nxn, where n is a positive integer that represents a total number of features for the data. (Chertok ¶ 0006; ¶ 0009: The affinity matrix A is of size N.sub.1*N.sub.2.times.N.sub.1*N.sub.2 since each of the points of x.sub.1.sup.i is assigned to each of the points of x.sub.2.sup.j, and each of the assignments is matched with every assignment)

Regarding claims 7 and 16, Chon in view of Chertok and Barad and Cruz Mota teaches all the features with respect to claims 1 and 10 above including:
wherein the iteratively selecting is performed until a size of the at least one second set of data columns is equal to or smaller than a determined value or a threshold value. (Chon ¶ 0017, see steps (c-i); see also ¶ 0019 and 0114 discussing discarding until a predetermined convergence criterion is satisfied: The predetermined convergence criterion is a difference between a discarding metric for the corrupted segment reconstructed from the data transition matrix using replaced eigenvalues and retained eigenvectors and a discarding metric for the clean segment)

Regarding claims 8 and 17, Chon in view of Chertok and Barad and Cruz Mota teaches all the features with respect to claims 1 and 10 above including:
wherein the iteratively selecting includes, normalizing a vector for each of the first set of data columns, and (Chon ¶ 0017: (a1) assemble a data transition matrix, each row of the data transition matrix being a vector of a predetermined length)
successively removing data columns by iteratively calculating a maximal alignment between the normalized vectors and the eigenvalues (Chon ¶ 0017, step (c) retaining only a top predetermined percentage of the eigenvalues for the corrupted segment and the eigenvalues for the clean segment; (h) repeating steps (a2) to (g) until a predetermined convergence criterion is satisfied)
and removing the data columns associated with the normalized vectors that are maximally aligned. (Chertok ¶ 0004: The term "optimal assignment" as detailed herein below, refers to a set of assignments (e.g., arranged in an assignment vector), which summed value (e.g., summed affinity score) is maximal; FIG. 4, ¶ 0047-0050: assignment entry marker 264 gives a value of one to the entry of binary optimal assignment vector Z, corresponding to the highest valued entry of eigenvector matrix P.sub.m; In procedure 218, the row and column, corresponding to the highest valued entry of the of the eigenvector matrix, are deleted) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the retention and pruning of eigenvalue-related data as seen in Chon with the retention or pruning of eigenvalue-related data as seen in Chertok.
Motivation to do so would be to improve the functioning of Chon regarding removal and reconstruction of structured data with the functioning of Chertok regarding iterative deletion of rows and columns.

Regarding new claims 19 and 20, Chon in view of Chertok and Barad and Cruz Mota teaches all the features with respect to claims 1 and 10 above including:
wherein an a priori knowledge of a relationship between the features is unknown prior to the at least one first processor receiving the data. (Cruz Mota ¶ 0026: Reactive routing, on the other hand, discovers neighbors (i.e., does not have an a priori knowledge of network topology [relationship between features]), and in response to a needed route to a destination, sends a route request into the network to determine which neighboring node may be used to reach the desired destination; [Cruz Mota contemplates this as the base state/prior to any steps being executed] see then ¶ 0047-0054 teaching a device i/node i receiving data/collecting samples)

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chon in view of Chertok and Barad and Cruz Mota in further view of Kalsi et al., U.S. Patent Application Publication No. 2019/0042539 (filed December 29, 2017; hereinafter Kalsi).

Regarding claims 3 and 12, Chon in view of Chertok and Barad and Cruz Mota teaches all the features with respect to claims 1 and 10 above but does not expressly disclose:
wherein the matrix is symmetric and non-negative.
However, Kalsi teaches:
wherein the matrix is symmetric and non-negative. (Kalsi ¶ 0030: matrix A is a symmetric and positive-definite matrix) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the corrupted data correction through matrices as seen in Chon as modified with the matrix decomposition of Kalsi.
In addition, both of the references (Chon as modified and Kalsi) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing matrices and related data.
Motivation to do so would be to improve the functioning of Chon as modified regarding removal and reconstruction of structured data with the functioning of Kalsi regarding decomposition of structured data. Motivation to do so would also be to provide fast and low power matrix decomposition with a reduced memory footprint and a reduced memory bandwidth as seen in Kalsi (¶ 0026).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chon in view of Chertok and Barad and Cruz Mota in further view of Kobayashi et al., U.S. Patent Application Publication No. 2002/0013801 (hereinafter Kobayashi).

Regarding claims 4 and 13, Chon in view of Chertok and Barad and Cruz Mota teaches all the features with respect to claims 1 and 10 above but does not expressly disclose:
confirming that the matrix is symmetric and non-negative prior to the computing of the eigenvalues.
However, Kobayashi teaches:
confirming that the matrix is symmetric and non-negative prior to the computing of the eigenvalues. (Kobayashi FIG. 5, ¶ 0058: determination of eigenvalues of symmetric, positive definite matrixes. The procedure and/or algorithm described above may, of course, straightforwardly be used to determine the eigenvalues of a symmetric, positive definite matrix since the singular values are identical with the eigenvalues in such cases) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the corrupted data correction through matrices as seen in Chon as modified with the statistical matrix-based sampling of Kobayashi.
In addition, both of the references (Chon as modified and Kobayashi) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing matrices and related data.
Motivation to do so would be to improve the functioning of Chon as modified regarding removal and reconstruction of structured data with the functioning of Kobayashi regarding eigenvalue derivation of matrices. Motivation to do so would also be to implement economical and effective methods and/or algorithms for computing the singular values and eigenvalues of very large matrixes as seen in Kobayashi (¶ 0008).


Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.

Regarding claims 1 and 10, Applicant puts forth that Chon in view of Chertok, Barad, and Cruz Mota do not teach or suggest “receiving, by at least one first processor of a first network node, data from an internet-of-things (IoT) device” and “controlling, by the at least one first processor, an operation of the IoT device based on the at least one second set of data columns.” 
In response to Applicant’s arguments, the currently relied upon references are actually relevant to the claim limitations as amended, and thus Chon in view of Chertok and Barad and Cruz Mota teaches the required limitations of claims 1 and 10.

“receiving, by at least one first processor of a first network node, data from an internet-of-things (IoT) device”
Chon teaches receiving data from a device through its obtaining of PPG data from entities such as oximeters in Chon ¶ 0046-0048. This is an environment including interconnected network interfaces and microprocessors as seen in Chon ¶ 0165-0167.
Cruz Mota teaches receiving data through the samples collected by node i/device I in Cruz Mota ¶ 0047 and 0052-0053. Cruz Mota teaches that this can involve an internet-of-things (IoT) device through its interconnected objects/smart objects shown in ¶ 0028. Cruz Mota ¶ 0041-0044 teaches that the embodiments put forth can be described from the perspective of a single node/device.
With this in mind, Cruz Mota thus contemplates receiving data from an internet-of-things (IoT) device.
As a result, it can be seen that Chon in view of Chertok and Barad and Cruz Mota teaches the limitation as currently claimed.
“controlling, by the at least one first processor, an operation of the IoT device based on the at least one second set of data columns”
Chon is relied upon to teach controlling an operation of the device based on the at least one second set of data columns. This is shown through Chon ¶ 0013-0016 teaching a new apparatus enabled to remove MNA from corrupted signals and to construct PPG signals, which is an operation. Chon ¶ 0017 teaches that the removal and reconstruction steps correspond to the second set of data columns.
Cruz Mota is relied upon to teach controlling an operation of the IoT device through ¶ 0053-0054, which describe nodes in a candidate list that may be participants in a model computation, which is an operation.
The nodes can be considered to be IoT devices as Cruz Mota ¶ 0028 teaches a network of objects/smart objects, ¶ 0041-0044 teach that the techniques are described from the perspective of a single node/device, and ¶ 0047 and 0052-0053 teach that sample collection is performed by node I or device I.
As a result, it can be seen that Chon in view of Chertok and Barad and Cruz Mota teaches the limitation as currently claimed.

Therefore, Chon in view of Chertok and Barad and Cruz Mota teaches the required limitations of claims 1 and 10.

Regarding claims 3-4 and 11-12, Applicant argues that Kalsi and Kobayashi (either singly or in combination) do not remedy the deficiencies of Chon in view of Chertok, Barad, and Cruz Mota as argued above with regard to the independent claims.
In response to Applicant’s arguments, as Chon in view of Chertok and Barad and Cruz Mota can be seen above to teach the limitations of the independent claims, claims 3-4 and 11-12 can remain rejected under 35 U.S.C. 103.

Regarding new claims 19-20, the claims are newly rejected but also by virtue of their dependency on rejected base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding new claims 19-20, in the spirit of the claim limitations being amended in the future to indicate that knowledge of a relationship between features becomes known after receipt of data, see
Aminot et al., U.S. Patent Application Publication No. 2018/0095751, "Placement of a Calculation Task on a Functionally Asymmetric Processor," ¶ 0066, “In an open system (for example cluster or "Cloud"), whose topology is a priori unknown, it is possible to calibrate each extension on startup and to determine the topology overall”
See also ¶ 0025: embodiments of the invention will be able to be implemented on "systems-on-chip" (SoC) applications of consumer or embedded electronics type (e.g. telephones, buried components, desktop, Internet of things, etc.)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        March 16, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164